In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1332V
                                    Filed: November 1, 2017
                                         UNPUBLISHED


    MICHELE M. PHILLIPS,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Attorneys’ Fees and Costs
    v.

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Michael Elio Ciccolini,, Ciccolini & Associates CO, LPA, Akron, OH, for petitioner.
Douglas Ross, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS1

Dorsey, Chief Special Master:

        On October 13, 2016, Michele M. Phillips (“petitioner”) filed a petition for
compensation under the National Vaccine Injury Compensation Program, 42 U.S.C.
§300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner alleged that she suffered a shoulder
injury related to vaccine administration (“SIRVA”), including bursitis and rotator cuff tear
as a result of being administered an influenza (“flu”) vaccine on October 25, 2013. On
June 6, 2017, the undersigned issued a decision awarding compensation to petitioner
based on respondent’s proffer. (ECF No. 22.)

      On August 16, 2017, petitioner filed a motion for attorneys’ fees and costs. (ECF
No. 29.) Petitioner requests attorneys’ fees in the amount of $17,190.00 and attorneys’

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
costs in the amount of $848.15. (Id. at 1.) In compliance with General Order #9,
petitioner filed a signed statement indicating that petitioner incurred no out-of-pocket
expenses. (ECF No. 34). Thus, the total amount requested is $18,038.15.

        On August 16, 2017, respondent filed a response to petitioner’s motion. (ECF
No. 30.) Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

       On September 12, 2017, petitioner filed a reply. (ECF No. 31.) Petitioner notes
that as respondent did not make any specific objection to her fee application, she
requests that the undersigned approve her request. Id. at 1.

         The undersigned notes that the attorneys and paralegals spent several hours of
time discussing the case with each other in various interoffice communications. In
addition, three attorneys billed for preparing for a status conference on November 22,
2016. The undersigned has previously found it reasonable to reduce fees paid to
petitioner due to duplicative billing. See Ericzon v. Sec’y of Health & Human Servs., No.
10-103V, 2016 WL 447770 (Fed. Cl. Spec. Mstr. Jan. 15, 2016) (reduced CHCC's
overall fee award by 10 percent due to excessive and duplicative billing). The
undersigned and other special masters have previously noted the inefficiency that
results when multiple attorneys work on one case and have reduced fees accordingly.
See Sabella v. Sec’y of Health & Human Servs.,, 86 Fed. Cl. 201, 209 (Fed. Cl. 2009);
see also Austin v. Sec'y of Health & Human Servs., No. 10–362V, 2013 WL 659574, at
*14 (Fed. Cl. Spec. Mstr. Jan 31, 2013) (reducing attorneys' fees due to “excessive
interoffice communications”). Generally speaking, having multiple attorneys work on a
file is ineffective and inefficient. However, given that this is petitioner’s counsel’s first
case in the Vaccine Program, a certain amount of interoffice communication is
unavoidable. Thus, the undersigned will not reduce the fee award in this case. Should
petitioner’s counsel continue to practice in the Vaccine Program, it should be noted that
similar duplicative entries and time billed for interoffice communications may not be
compensated.

      The undersigned has reviewed the billing records submitted with petitioner’s
request. In the undersigned’s experience, the request appears reasonable, and the
undersigned finds no cause to reduce the requested hours or rates.

      The Vaccine Act permits an award of reasonable attorneys’ fees and costs.
§ 15(e). Based on the reasonableness of petitioner’s request, the undersigned
GRANTS petitioner’s motion for attorneys’ fees and costs.

                                             2
      Accordingly, the undersigned awards the total of $18,038.15,3 as a lump
sum in the form of a check jointly payable to petitioner and petitioner’s counsel
Michael L. Ciccolini.

        The clerk of the court shall enter judgment in accordance herewith.4

IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




3
  This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all
charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     3